Per Curiam.
According to the plaintiff’s own testimony, corroborated more or less, by some of his witnesses, the conductor kept hold of him after he had got upon the ground and after the car had started, and by this means dragged him down thereby causing the injury. The evidence of the defendant was in substance that after the plaintiff had alighted and was clear of the car and the conductor, he fell through some misadventure of his own. It was probably in view of this evidence on behalf of the defendant that the trial judge remarked in the course of the charge: “ It is unnecessary for me to tell you that if he fell after he alighted from *69the car, after he had both feet on the ground, then he cannot recover.”
This instruction was perfectly correct as applied to the fall as described by defendant’s witnesses, but the difficulty is that it applied also to the plaintiff’s narration of the occurrence, and thus cut him off from all chance of recovery. If the jury believed his statement we think they might well have found a verdict in his favor.
For this reason the judgment should be reversed and a new trial granted, costs of appeal to abide the event.